Citation Nr: 0816287	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  05-04 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Whether new and material evidence to reopen a previously 
denied claim for service connection for residuals of a right 
ankle sprain (claimed as a broken ankle) has been received.

2.  Entitlement to service connection for a left leg 
disability as due to the right ankle sprain.

3.  Entitlement to a low back disability as due to the right 
ankle sprain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1977.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2004 rating decision 
in which the RO denied the veteran's petition to reopen his 
claim for service connection for residuals of a right ankle 
sprain and his claims for service connection for a left leg 
disability and for a low back disability.  In October 2004, 
the veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in November 2004, and 
the veteran filed a timely substantive appeal (via a VA Form 
9, Appeal to the Board of Veterans' Appeals) in February 
2005, after the RO had granted an extension of time within 
which to file.

In May 2007, the Board remanded these matters to the RO (via 
the Appeals Management Center (AMC), in Washington, D.C.) for 
further action, to include sending the veteran the 
notification required by law to reopen a claim for service 
connection.  After accomplishing the requested action, the 
RO/AMC continued the denial of the claims on appeal (as 
reflected in a November 2007 supplemental SOC (SSOC)) and 
returned these matters to the Board for further appellate 
consideration.

As a final preliminary matter, the Board notes that the 
veteran submitted copies of additional private and VA 
treatment records (along with copies of service treatment 
records), received at the RO/AMC following the issuance of 
the last SSOC dated in November 2007 and within the 60-day 
period allowed for submitting new information.  This 
additional evidence was submitted without a waiver of the 
right to have this additional evidence referred to the agency 
of original jurisdiction (AOJ) for initial review.  See 38 
C.F.R. § 20.1304 (2007).

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the appellant, if further action is required.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that additional RO action on these claims is warranted, even 
though such action will, regrettably, further delay an 
appropriate decision on the claims on appeal.

The Board notes that the RO/AMC last issued a SSOC in 
November 2007, as requested by the Board's remand of May 
2007, along with a letter dated November 16, 2007 granting 
the veteran 60 days within which to submit additional 
evidence before the appeal would be returned to the Board.  
The record reflects that the RO/AMC certified the case to the 
Board on January 18, 2008.  

However, the RO in New York had received from the veteran 
additional evidence pertinent to the claims on January 11, 
2008, and the AMC received this additional evidence on 
January 15, 2008.  The AMC forwarded those records to the 
Board in January 2008.  The evidence consists of private 
treatment records dated in July and December 2007, as well as 
VA medical records dated from October 1995 to September 2005 
not previously found in the claims file, and copies of the 
veteran's service treatment records.

The RO/AMC has not considered the additionally received 
evidence in adjudicating the claims on appeal.  Under these 
circumstances, the Board has no alternative but to remand 
these matters to the RO/AMC for consideration of the claims 
in light of the additional evidence received, in the first 
instance, and for issuance of a SSOC reflecting such 
consideration.  See 38 C.F.R. §§ 19.31, 19.37 (2007).

The Board also notes that the November 2007 SSOC did not 
provide the veteran with notice of the change in regulations 
affecting claims for secondary service connection.  Hence, on 
remand the RO/AMC should provide the veteran with notice of 
the current version of 38 C.F.R. § 3.310, as amended on 
September 7, 2006.

The claims file also reflects that there are outstanding 
records that should be obtained and associated with the 
claims file.  The claims file currently only includes those 
VA outpatient treatment records which the RO received from 
the veteran in January 2008.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
the New York VA Medical Center (VAMC), and from the New York 
and Brooklyn Harbor Healthcare Systems (HHSs), following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2007) as 
regards requests for records from Federal facilities.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the New York 
VAMC, and from the New York and Brooklyn 
HHSs, copies of all outstanding records of 
evaluation and/or treatment for the 
veteran's lower extremities.  In 
requesting these records, the RO should 
follow the current procedures of 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.

2.  The RO should furnish to the appellant 
and his representative notice of the 
current regulatory provisions concerning 
secondary service connection found at 
38 C.F.R. § 3.310 (2007).

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims 
remaining on appeal in light of all 
pertinent evidence (to particularly 
include the evidence received, but not 
considered by the RO, in January 2008) and 
legal authority.

4.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. § 5109B, 7112 (West Supp. 2006).




_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



